In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00321-CV

IN THE ESTATE OF DOLORES                   §   On Appeal from Probate Court No. 1
ELIZABETH DOUGLAS, DECEASED;
DEREK DOUGLAS AND CHARLES
DOUGLAS, JR., BOTH INDIVIDUALLY
AND CHARLES DOUGLAS JR.,
DEPENDENT ADMINISTRATOR OF THE             §   of Tarrant County (2019-PR00577-1-A)
ESTATE OF DOLORES ELIZABETH
DOUGLAS, DECEASED, Appellants


                                           §   September 22, 2022
V.


THE CASTILLIAN CONDOMINIUMS,
INC. AND RONALD W. HARRIS,
Appellees                                  §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.
      It is further ordered that Appellants In the Estate of Dolores Elizabeth

Douglas, Deceased; Derek Douglas and Charles Douglas, Jr., both individually and

Charles Douglas Jr., Dependent Administrator of the Estate of Dolores Elizabeth

Douglas, Deceased must pay all costs of this appeal.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr